Citation Nr: 1402983	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  13-04 670	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral knee disability secondary to bilateral pes planus.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty service from December 1980 to June 1987.  

This case comes before the Board of Veterans Appeals (the Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO), which denied several issues, including the issues listed on the title page.  The Veteran timely appealed.  A May 2013 rating decision granted entitlement to service connection for status-post laryngectomy due to laryngeal cancer and assigned a 100 percent rating effective August 7, 2008; this rating decision also granted special monthly compensation based on complete organic aphonia with constant inability to communicate by speech and basic eligibility to Dependents' Educational Assistance, both of which were effective from August 7, 2008.

Based on the Veteran's request, a videoconference hearing with a member of the Board was scheduled at the RO on January7, 2014, and the Veteran was notified of the hearing by VA letter dated in November 2013.  However, the Veteran withdrew his request for a hearing in a letter dated December 2, 2013 and received by VA on December 19, 2013.  See 38 C.F.R. § 20.702(d) (2013).


FINDING OF FACT

Received by VA in December 2013, prior to the promulgation of a decision in this appeal, is a statement from the Veteran requesting withdrawal of his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for bilateral pes planus and for bilateral knee disability secondary to bilateral pes planus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).  
REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement dated December 2, 2013, and added to the claims files on December 19, 2013, the Veteran indicated that he wished to withdraw his pending appeal for the service connection issues still on appeal.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the Veteran's December 2013 statement indicates that he no longer wishes to pursue the appeal on the issues of entitlement to service connection for bilateral pes planus and for bilateral knee disability secondary to bilateral pes planus.  Rather, he stated that he wishes to withdraw his appeal on these issues.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues formerly on appeal.  


ORDER


The claims of entitlement to service connection for bilateral pes planus and for bilateral knee disability secondary to bilateral pes planus are dismissed.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


